DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, filed September 08, 2021 are currently pending.
Priority
Acknowledgment is made of Applicant’s priority to U.S. Provisional Application 63075511 filed 09/08/2020. 
Claim Objections
Claim 2 is objected to because of the following informalities: the compound “progesterone” is duplicated in the genus of progesterone receptor agonists Markush group.  Appropriate correction is required.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 
Claim(s) 1, 2, 4, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinna (Progesterone and Estradiol may be beneficial for the treatment of COVID-19. Published online 05/11/2020).
 Pinna teaches that reproductive steroids, progesterone and allopregnanolone are treatments for COVID-19 infections in men and post-menopausal women. Symptoms of COVID-19 include cough, chest pain, shortness of breath, pneumonia and sore throat (page 1). Pinna teaches that there is a strong sex-bias of COVID-19 infections for men compared to women as men have more than double the odds of requiring ICU admission  and higher mortality (abstract, page2, page 4).
Pinna teaches that pregnant women, whom comprise elevated levels of progesterone comprise milder cases of coronavirus infections compared to non-pregnant women (abstract, page2, page 4). Pinna teaches that said COVID-19 infection symptoms become severe in said pregnant women immediately following parturition when progesterone levels drop in vivo, suggesting that the sex steroid is beneficial as progesterone regulates inflammatory processes that reshape the competence of immune cells (abstract, page 1, page 4).  Pinna concludes that these actions may be significant in protecting against COVID-19 and suggests that progesterone may offer treatment to improve COVID-19 symptoms in subjects in need (page 4). 
As evidenced by Serum Progesterone Tests (The Regents of the University of California San Francisco published 2002), the reference range of progesterone in adult men is less than 1 ng/mL, while the reference range of progesterone in a 1st trimester pregnant woman is from 11.2-90 ng/mL. Said adult male progesterone concentrations read on the “less than 1 ng/mL” and “less than 20 ng/mL” embraced within claims 12-13, while said pregnant female progesterone concentrations read on the 11.1 to 290 ng/mL progesterone concentration embraced within claim 14. 
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinna (Progesterone and Estradiol may be beneficial for the treatment of COVID-19. Published online 05/11/2020) in view of Hall (PLOS Pathogens pages 1-22, published 09/15/2016) and Creasy (US2008/0188829 published 08/07/2008).
Pinna teaches that reproductive steroids, progesterone and allopregnanolone are treatments for COVID-19 infections in men and post-menopausal women. Symptoms of COVID-19 include cough, chest pain, shortness of breath, pneumonia and sore throat (page 1).  Pinna teaches that there is a strong sex-bias of COVID-19 infections for men compared to women and that pregnant women, whom comprise elevated levels of said reproductive steroids comprise milder cases of coronavirus infections compared to non-pregnant women, while men have more than double the odds of requiring ICU admission  and higher mortality (abstract, page2, page 4).Pinna teaches that said COVID-19 infection symptoms become severe in said pregnant women immediately following parturition when progesterone levels drop in vivo, suggesting that the sex steroid is beneficial as progesterone regulates inflammatory processes that reshape the competence of immune cells (abstract, page 1, page 4).  Pinna concludes that these actions may be significant in protecting against COVID-19 and suggests that progesterone may offer treatment to improve COVID-19 symptoms in subjects in need (page 4). 
 As evidenced by Serum Progesterone Tests, The Regents of the University of California published 2002, the reference range of progesterone in adult men is less than 1 ng/mL, while the reference range of progesterone in a 1st trimester pregnant woman is from 11.2-90 ng/mL. Said adult male progesterone concentrations read on the “less than 1 ng/mL” and “less than 20 ng/mL” embraced within claims 12-13, while said pregnant female progesterone concentrations read on the 11.1 to 290 ng/mL progesterone concentration embraced within claim 14. 
 However, Pinna does not specifically teach administering progesterone in a dose of 100 mg to the subject in need, via subcutaneous administration, twice a day for at least 5 days. 
  Creasy teaches administration of progesterone pharmaceutical formulations to treat progesterone mediated disorders. Regarding claims 3-7 Creasy teaches that said progesterone is administered one to four times a day, in therapeutic doses of 90 mg to 200 mgs, which overlap with the amounts and frequency embodied by the claims. Applicant is reminded of MPEP 2144.04 in which where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Regarding claim 8, formulation of progesterone for subcutaneous administration is embraced within the teachings of Creasy ([0056]).  
Hall teaches that administration of exogenous progesterone in concentrations that mimic luteal phase progesterone concentrations is an effective strategy at promoting lung repair and restoring pulmonary function in patients with viral infections (abstract, pages 6-7, page 14, Figure 2D-2F, Figure 4). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer progesterone for treating COVID-19 of Pinna, wherein progesterone is administered in a therapeutic range of 90-200 mg, one to four times a day via subcutaneous administration in view of Creasy and Hall. 
MPEP 2143 provides rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;
In the present case, considering administering progesterone in an overlapping therapeutically effective dose 1-4 times was taught in the prior art of Creasy to be an effective amount of progesterone to treat progesterone-mediated disorders and restore pulmonary function in patients in patients with viral infections as taught by Hall, said skilled artisan would have applied the methodologies of Creasy and Hall to the regimen of Pinna, with a reasonable expectation that the 90-200 mg progesterone, administered 1-4 times a day would have effectively restored pulmonary function in the viral patient afflicted with COVID-19.  
 It is noted that the combination of Pinna, Hall and Creasy do not specifically teach administration of 100 mg of progesterone twice a day to said male subject comprising COVID-19. However, the optimum dosing amount and frequency of administration of progesterone to the COVID-19 patient receiving progesterone therapy would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the dosing amount and frequency of administration that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and therapeutically effective amount, the determination of the optimum or workable frequency of administration and therapeutically effective dose given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”)

Claim(s) 10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinna (Progesterone and Estradiol may be beneficial for the treatment of COVID-19. Published online 05/11/2020), Hall (PLOS Pathogens pages 1-22, published 09/15/2016) and Creasy (US2008/0188829 published 08/07/2008) as applied to claims 1-9, 11-16 and 20, in view of Wang (MedRxiv published 03/12/2020).
 As disclosed above, the combination of Pinna, Hall and Creasy render obvious the administration of progesterone to treat COVID-19 and symptoms thereof in patients as  patient with elevated levels of progesterone comprise milder cases of coronavirus infections compared to those with lower endogenous levels of progesterone, coupled with the knowledge that progesterone therapy is efficacious at promoting lung repair and restoring pulmonary function in patients with viral infections. 
However, the combination of Pinna, Hall and Creasy do not specifically teach administration of a concomitant therapeutic intervention with the progesterone therapy, such as the glucocorticoid methylprednisolone. 
 Wang (MedRxiv published 03/12/2020) teaches administration of 1-2 mg/kg per day of methylprednisolone in combination with oxygen therapy in order to treat patients comprising COVID-19. As shown in Figure 3B, patients receiving methylprednisolone therapy had a faster improvement in oxygen saturation (spO2), shortened the disease course and were removed from supplemental O2 therapy faster than patients without prednisolone (page 6, page 8, Figure 3B).  
  Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the corticosteroid methylprednisolone to the COVID-19 treating progesterone regimen of Pinna, Hall and Creasy in view of Wang. Motivation to incorporate methylprednisolone to the progesterone regimen logically flows from the very fact each agent or combination of agents was known in the prior art to have the same therapeutic utility and, in turn, raises the reasonable expectation of success, that when combined, a composition comprising progesterone and methylprednisolone would be efficacious at treating COVID-19 in an afflicted patient. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).
 
Claim(s) 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pinna (Progesterone and Estradiol may be beneficial for the treatment of COVID-19. Published online 05/11/2020), Hall (PLOS Pathogens pages 1-22, published 09/15/2016) and Creasy (US2008/0188829 published 08/07/2008) as applied to claims 1-9, 11-16 and 20, in view of Chukly (US2021/0260201 published 08/26/2021 with priority to U.S. Provisional Application 62979722 filed 02/21/2020). 

 As disclosed above, the combination of Pinna, Hall and Creasy render obvious the administration of progesterone to treat COVID-19 and symptoms thereof in patients as  patient with elevated levels of progesterone comprise milder cases of coronavirus infections compared to those with lower endogenous levels of progesterone, coupled with the knowledge that progesterone therapy is efficacious at promoting lung repair and restoring pulmonary function in patients with viral infections.  
  However, the combination of Pinna, Hall and Creasy do not specifically teach administration of a concomitant therapeutic intervention with the progesterone therapy, such as monoclonal antibodies against SARS-CoV-2. 
Chukly teaches treatment of COVID-19 caused by SARS-CoV-2 infection in a subject in need comprising administering a therapeutically effective amount of a combination of casirivimab and imdevimab ([0022]-[0024], [0063], claims 7-11).  
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate a combination of casirivimab and imdevimab to the COVID-19 treating progesterone regimen of Pinna, Hall and Creasy in view of Chukly. Motivation to incorporate methylprednisolone to the progesterone regimen logically flows from the very fact each agent or combination of agents was known in the prior art to have the same therapeutic utility and, in turn, raises the reasonable expectation of success, that when combined, a composition comprising progesterone, casirivimab and imdevimab would be efficacious at treating COVID-19 in an afflicted patient. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).
 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/           Primary Examiner, Art Unit 1628